department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legend taxpayer llc foundation dear contact person identification_number telephone number social_security_number this is in response to your letter dated date in which you requested a ruling with respect to sec_4941 of the internal_revenue_code code background you are an individual after the death of the later to survive of you or your wife your estate plan stipulates that an ownership_interest in llc will go to foundation a private_foundation founded by you as discussed below you made capital contributions to and currently own all of the membership units voting and nonvoting of llc a limited_liability_company which is a disregarded_entity for federal_income_tax purposes llc is managed by the members owning voting units managing members a managing member's signature is sufficient to bind llc managing members are authorized to invest or reinvest available funds in investments consistent with the purposes of llc to vote any stock or other voting security to exercise the rights of a general_partner to expend llc funds to borrow as they deem appropriate to collect obligations payable to llc and to generally perform the duties of running llc managing members will also make distributions from time to time in such amounts as they decide after considering the needs of llc and their fiduciary obligations to all members all distributions will be made to all unit holders voting and nonvoting ratably in proportion to ownership of units these rights and responsibilities are designated solely to the managing members llc may only be dissolved with the written approval of members holding at least fifty percent of the units in each member class voting and nonvoting the sole asset of llc is a note from your daughter the only income derived by llc will be income from the note taxpayer represents that llc is engaged solely in passive investment activities and does not engage in and will not be engaged in the operation of any business_enterprise the promissory note from your daughter bears interest at the long-term federal rate determined under sec_1274 in effect at the time you and your daughter entered into the agreement the principal of the note is due at the end of the note’s term this note will continue to be an asset of llc and the interest therefrom will be llc’s sole income you propose to transfer at death a non-voting interest of llc to foundation but not a voting interest through either your or your wife’s estate llc will have multiple owners and will not be a disregarded_entity rulings requested the distribution from the asset holders and retention by foundation of non-voting units in llc following the death of the survivor of you and your wife will not constitute indirect acts of self-dealing pursuant to sec_53_4941_d_-1 - b and accordingly will not violate sec_4941 even though llc’s sole assets will be the note and income generated by the note law i r c d defines self-dealing as the sale_or_exchange or leasing of property between a private_foundation and a disqualified_person as well as the lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_53_4941_d_-1 provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason oi such a person's relationship to such disqualified_person may only by aggregating their votes engage’in such a transaction the controlled organization need not be a private_foundation of positions of authority with that of the foundation require the organization to sec_53_4941_d_-2 provides that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes liability under the mortgage or takes the property subject_to the mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53_4941_d_-1 an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note revrul_76_158 1976_1_cb_354 a private_foundation owning thirty-five percent of the voting_stock of a corporation and having a foundation_manager personally owning the remaining sixty-five percent but not holding a position of authority in the corporation by virtue of being foundation_manager does not control the corporation for purposes of the self-dealing provisions of sec_4941 analysis sec_53_4941_d_-1 of the regulations states that the term ‘self dealing’ means any direct or indirect transaction described in sec_53_4941_d_-2 sec_53_4941_d_-2 describes five specific acts of self-dealing sale_or_exchange of property leases loans furnishing goods services or facilities and transfer or use of the income or assets of a private_foundation sec_53_4941_d_-2 provides that an act of self-dealing occurs when a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note if the option holders fail to exercise their option after your death llc will retain ownership of the note payable by your daughter and foundation will own nonvoting units in llc both llc and your daughter are disqualified persons as to foundation sec_4946 foundation's retention of a nonvoting interest in the llc and its receipt of passive_income from llc however will not constitute any of the acts of self-dealing described in sec_4941 or sec_53_4941_d_-2 the arrangement between the llc and foundation will neither be a loan nor an extension of credit sec_53_4941_d_-2 foundation would acquire nonvoting units in llc by gift rather than through a self-dealing transaction as a holder of nonvoting units foundation will have a right to receive distributions only if llc dissolves or it chooses to make current distributions but the timing and amount of such distributions would be uncertain and could not be compelied by foundation the managing members holders of voting units are given sole power to manage the affairs of llc and determine the timing and amount of distributions additionally foundation cannot compel dissolution of llc since it requires the vote of a holder of fifty percent of the voting units in addition to its own foundation will not have control_over llc as defined in sec_53_4941_d_-1 due to the lack of voting power to manage or operate llc we do not consider the power associated with the non voting interest in llc as a necessary party to vote on the liquidation of the llc to be the equivalent of a veto power within the meaning of sec_53_4941_d_-1 in that the other attributes of that interest lack any other powers with respect to operation and management furthermore the liquidation of llc in this context could result in a self-dealing problem for foundation therefore the retention by llc of your daughter’s note following your death would not be an act of direct or indirect self-dealing between foundation and one or more disqualified persons under sec_53 d - or sec_4941 ruling the distribution from the your estate your revocable_trust or your wife’s estate whichever holds the asset prior to distribution and retention by foundation of non-voting units in llc following the death of the survivor of you and your wife will not constitute indirect acts of self-dealing pursuant to sec_53_4941_d_-1 - b and accordingly will not violate sec_4941 even though llc’s sole assets will be the note and income generated by the note this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the individual that requested it additionally this ruling is directed solely to the sections mentioned and no opinion is expressed on the effects of sec_4943 or the estate administration exception under sec_53_4941_d_-1 sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enciosure notice
